MEMORANDUM **
Reno James Runs Above appeals from the 180-month sentence imposed following his guilty-plea conviction for being an accessory after the fact, in violation of 18 U.S.C. § 3. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Runs Above contends that the district court erred by applying a five-level up*314ward departure for extreme conduct pursuant to U.S.S.G. § 5K2.8, and alternatively, by varying above the advisory Guidelines range. We review for reasonableness. See United States v. Mohamed, 459 F.3d 979, 986-88 (9th Cir.2006). The record indicates that the district court did not procedurally err, and that the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.